Opinion.
Campbell, J. :
The evidence introduced without objection on the hearing in the court below strongly suggests that the object of L. B. Moore in causing the title of the land he paid for to be conveyed to his sister was to defraud his creditors, and if this was his object, no trust resulted to him, because the courts will not interfere in behalf of one who has acted in violation of law. He will be left in the position in which he placed himself, and cannot have any aid to relieve him from the legal consequence of his own act. 1 Perry on Trusts, § 165.
It is urged that the evidence of unsatisfied judgments against Moore when he paid for the land, and directed it to be conveyed to his sister, was irrelevant to the issue made by the pleadings and should not be considered here. It is a part of the case as made by the record before us, and must have been so considered in the court below. It was received without objection, so far as the record shows.
Had objection been made, an amendment of the answer to meet the objection would have been proper.
Considering all the evidence in the ease, we think it clear that no trust resulted to L. B. Moore by reason of his payment of the purchase money of the lot, and
We reverse the decree, but will not make a decree here; and remand the cause to the court below, where such further proceedings may be had as are proper in the opinion of the chancellor.